Mr. Justice Teunkey
delivered the opinion of the court, April 24th 1882.
This action is by a father to recover damages for the alleged negligent killing of his son by the defendant. His own testimony shows that the deceased was over nineteen years of age when he died, had been married six months, was keeping house and living about eight miles distant from his parents before his death, and that his parents gave him furniture for housekeeping ; it does not show that after his marriage he gave any of his earnings to his parents. There is no question but that his widow’s rights, under the intestate laws and under the statutes relating to death caused by negligence, are the same as if he had been of full age. It is unnecessary to determine whether the deceased was emancipated, or whether ho was primarily bound to support his wife, even if it took all his income from labor, leaving nothing for his father.
In such cases as this there was no right of action at common law. The right is purely statutory, and is vested in the surviving members of the family, to wit, “ the husband, widow, children or parents of the deceased, and no other relative; and the sum recovered shall go to them in the proportion they would take his or her personal estate in case of intestacy.” In the decisions under the statute, it has been uniformly said that the words used seem to indicate the family relation in point of fact as the foundation of the right of action: N. Penna. Railroad Co. v. Kirk, 90 Pa. St. 15. The Act of 1851 gave the right of action exclusively to the widow, if there was one ; if no widow, to the personal representatives. By the Act of 1858, the right is- limited in all cases to the family; first, to the husband or widow; second, to the children, and last, to the parents. Where the deceased left children his parents have no right; nor have they where ho left a widow and no children. The statute has never been construed that the husband and parents may have joint or separate actions, .for the loss of the deceased wife and daughter. This is believed to be the first attempt by a parent to recover under the statute, when the deceased left a husband or wife or children surviving. The argument in support of the claim is rested on the right to share with the widow as in cases of intestacy.
Had it been the legislative intent to give parents an equal right with the widow, when the deceased was childless, provision would have been made for the measurement of damages. The damages recoverable are for the injury to the relative rights of the surviving members of the family; and are compensatory in all cases, except when there is bad. motive, or circumstances of aggravation, which would justify punitive damages. If the child was free by age, or emancipation, and *99living apart from liis parents, and in no way contributed to their support, they could not maintain an action, for they suffered no pecuniary loss, and the family relation had been dissolved to the extent of actual separation. But though the child was of full age, if the family relation existed in fact, and the parents had a reasonable expectation of pecuniary advantage from him, they can maintain the action : Penn. Railroad Co. v. Adams, 55 Pa. St. 469; N. Penna. Railroad Co. v. Kirk, supra. In an action for loss by the death of a minor child, the parents can recover only the value of his services during minority: Caldwell v. Brown, 58 Pa. St. 453. The chances of survivorship, his ability and willingness after he should become of age, to support others, are matters too vague to enter into an estimate of damages merely compensatory. The other classes to whom the right of action is given are entitled to damages based upon the expectancy of life of the deceased. In any of their cases the “ loss is what the deceased would probably have earned by his intellectuaLor bodily labor in his business or profession during the residue of his lifetime, and which would have gone to the benefit of his children (or other party entitled), taking into consideration his age, ability and disposition to labor, and his habits of living and expenditures:” Penn. Railroad Co. v. Butler, 57 Pa. St. 335. When a husband or wife recovers damages, and there are children of the deceased, the provision of the statute for distribution under the intestate law applies, and strictly accords with the main object of the statute, which is a remedy for the loss to the family. The surviving members of the family are recompensed in damages for the deprivation. But if the parents take equally with the widow the main object of the statute is in part defeated. Besides, in some cases the parents would share with her, when if the deceased had not been married, they would have no right at all. In such case as the present, by sharing with the widow they take half what the loss was to her, when if their son had been' single, they would only be entitled to the value of his services for less than two years. Results so preposterous are not within the intendment of the statute.
• Notwithstanding the repeated decisions that for the death of a minor child, the parents can only recover the value of his services during minority, in addition to the expenses caused by the injury and death, the court instructed the jury to estimate the damages by the rule applicable in case of suit by the widow or children, and inasmuch as the defendant had settled with and satisfied the widow, the verdict should be for one-lialf the estimated damages. This instruction naturally 'followed the ruling that the parents may share with the widow in the amount recovered. By adhering to the statute which prefers *100the widow, it will bo unnecessary to apply one rule for tne parent in measuring damages, where the son was single at the time of his death, and another where he was married.
As the plaintiff had no right of action the fifth and eighth assignments need not be remarked.
Judgment reversed.